Electronically Filed
                                                          Supreme Court
                                                          SCWC-10-0000062
                                                          20-MAR-2012
                          NO. SCWC-10-0000062             01:40 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

          MIKI POUSIMA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-10-0000062; CR. NO. 09-1-0288K)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
         and McKenna, JJ., and Circuit Judge Sakamoto,
                 in place of Duffy, J., recused)

          The Application for Writ of Certiorari filed on

February 7, 2012 by Petitioner/Defendant-Appellant, Miki Pousima

is hereby rejected.

          DATED:   Honolulu, Hawai#i, March 20, 2012.


Jack M. Tonaki,                    /s/ Mark E. Recktenwald
Public Defender,
and Taryn R. Tomasa,               /s/ Paula A. Nakayama
Deputy Public Defender,
for petitioner/                    /s/ Simeon R. Acoba, Jr.
defendant-appellant
on the application.                /s/ Sabrina S. McKenna

Charlene Iboshi,                   /s/ Karl K. Sakamoto
Prosecuting Attorney,
and Linda L. Walton,
Deputy Prosecuting
Attorney, for respondent/
plaintiff-appellee
on the response.